DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 25th, 2022 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant's arguments filed July 25th, 2022, regarding the 35 USC 102 and 13 rejections of Claims 1-20, with respect to claims 1 have been fully considered and are not persuasive for these reasons:
Regarding Applicant’s assertion that Katz does not teach a sleeve receiving handles of separate luggage pieces (Page 7, Para 4), the examiner disagrees, pointing out that claim 1 only claims the sleeve and that Katz teaches the capability of the sleeve to extend in a way that it can accommodate any sized handle, which would allow it to also accommodate at least another handle (See details in the rejection of claim 1, also note that the sleeve is also elastic, Katz Para 53, lines 10-12).
Regarding Applicant’s assertion that Katz does not teach a sleeve is configured to receive the stanchions of the first and second luggage and that the sleeve is rigid  (Page 7, Para 4), the examiner disagrees, pointing out that claim 7 only claims the sleeve and that Katz includes the ability for the sleeve to extend in a way that it can accommodate any sized handle, which would allow it to also accommodate another handle (See the detailed description of the rejection of claims 7; the sleeve is also elastic , per Katz Para 53, lines 10-12).
Regarding Applicant’s assertion that Katz does not teach a sleeve that is constructed in a tube shape (Page 9, Para 4) as the sleeve can be removably fastened, the examiner disagrees, pointing out that the sleeve forms a permanent tube shape with two openings when in the in-use position as shown in Fig A that does not unravel from the tube shape when in use.
Regarding Applicant’s assertion that Katz Farrelly does not disclose handles of separate pieces of luggage disposed through a sleeve (Page 3, Para 1), the examiner agrees, pointing out that only the concept of the sleeve being made of neoprene rubber has been taken from Farrelly.
Applicant's arguments regarding the 35 USC 102 and 103 rejections of Claim 12 (Page 9, Para 3)and Claim 18 (Page 11, Para 3), with respect to there being two pieces of luggage that are claimed and are not mentioned in the rejection have been fully considered and are persuasive. The related rejections have been withdrawn – see however updated rejections presented below.
Applicant's arguments filed 7/25/2022, regarding the 35 USC 102 and 103 rejections of Claims 1-4, 7-9, 12-15, and 18-19 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Regarding Applicant’s assertion that Frienda does not teach the current rejection (Page 10, Para 3), the examiner agrees but points out that that the claims are now moot (see updated rejections over Katz in view of US Publication 2009/0139813 by Francis and additionally and in the alternate in view of US Patent 7909149 by Marji).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US Publication 2019/0216197 by Katz (Here forth “Katz”).
Regarding claim 1, Katz discloses: A luggage accessory comprising: 
a sleeve including two openings (Fig A), the sleeve configured to receive through the two openings (Fig A) spaced apart stanchions of a first extended luggage handle (Fig A) attached to a first piece of upright rollable luggage (Para 45, the luggage can be a rollable; Fig A, luggage is in the upright position when sleeve is attached) and spaced apart stanchions of a second extended luggage handle attached to a second piece of upright rollable luggage (Fig 6; Para 50-53, additional panels that are elastic and  can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary, as it can also fit handles of any size), 
the sleeve being configured to simultaneously conform to and retain together the spaced apart stanchions of the first extended luggage handle and the second extended luggage handle (Para 53, the sleeve can fit the extended handle of a suitcase and can be adjusted to be of any size, therefore allowing it to fit an additional second luggage handle, retaining them together).

    PNG
    media_image1.png
    500
    609
    media_image1.png
    Greyscale

Fig A-Examiner Annotation of Fig 7 of Katz

Regarding claim 2, Katz further discloses: the sleeve being permanently constructed into a tube shape and including the two openings (Fig A, the sleeve is tube shaped and has two openings).
Regarding claim 3, Katz further discloses: the sleeve being configured to permit single- handed joined movement of the first and second pieces of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 4, Katz further discloses: the sleeve comprising elastic material (Para 53 lines 10-12).
Regarding claim 6, Katz further discloses: further comprising one or more pockets disposed on the outside of the sleeve (Fig A, pocket 48).
Regarding claim 7, Katz discloses: A luggage accessory comprising: 
an elastic tube member (Fig A, Para 53 lines 10-12) including open opposite ends (Fig A), 
11the elastic tube member (Fig A, Para 53 lines 10-12) being configured to receive through the open opposite ends (Fig A) spaced apart stanchions of a first extended luggage handle (Fig A) and spaced apart stanchions of a second extended luggage handle, the first extended luggage handle being attached to a first piece of rollable luggage (Fig A) and the second extended luggage handle being attached to a second piece of rollable luggage (Fig 6; Para 50 and 53, additional panels that are elastic and  can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary, as it can also fit handles of any size; the sleeve can fit the extended handle of a suitcase and can be adjusted to be of any size, thereby allowing it to fit an additional second luggage handle, retaining them together), 
the elastic tube member being configured to conform to surfaces of the spaced apart stanchions (Fig A) of the first piece of rollable luggage and the second piece of rollable luggage when the first extended luggage handle (Fig A) and the second extended luggage handle are received by the elastic tube member (Fig 6; Para 50 and 53, additional panels that are elastic and  can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary, as it can also fit handles of any size; the sleeve can fit the extended handle of a suitcase and can be adjusted to be of any size, thereby allowing it to fit an additional second luggage handle, elastically retaining them together).
Regarding claim 8, Katz further discloses: the first piece of rollable luggage (Fig A) and the second piece of rollable luggage being upright rollable luggage (Para 53, the sleeve can fit the extended handle of a suitcase and can be adjusted to be of any size, thereby allowing it to fit an additional second luggage handle, retaining them together; the two luggage when positioned where the panels allow the handles to attach to each other would be considered in the upright). 
Regarding claim 9, Katz further discloses: the elastic tube member (Fig A, Para 53)  being configured to conform to surfaces of the spaced apart stanchions of the first and the second of the two extended luggage handles (Fig A, see above detailed description of parent claim rejection of first and second luggage handles secured together in sleeve) to permit single-handed rolling of the first and second pieces of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 11, Katz further discloses: the elastic tube member being permanently constructed in a tube shape and including the open opposite ends (Fig A, the elastic tube is tube shaped with two opposite end openings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of US Publication 2009/0139813 by Francis (Here forth “Francis”). Additionally and in the alternate is can be unpatentable in view of US Patent 7909149 by Marji (Here forth “Marji”).
Regarding claim 12, Katz discloses: A luggage assembly comprising: 
a sleeve including two openings (Fig A) , the spaced apart stanchions of the handles of the first and second pieces of upright rollable luggage being disposed through the two openings of the sleeve (Fig A; Para 50-53, additional panels that are elastic and can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary, as it can also fit handles of any size) , the 12sleeve conforming to and retaining together the handles of the first and second pieces of upright rollable luggage (Fig A, Para 50 and 53, additional panels can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary such as the handle of a second piece of luggage) .
a first piece of upright rollable luggage including wheels (Fig A)  and an extended handle including spaced apart stanchions(Fig A) ; 
[Not taught: a second piece of upright rollable luggage including wheels and an extended handle including spaced apart stanchions, the handle of the first piece of upright rollable luggage being aligned with and adjacent to the handle of the second piece of upright rollable luggage.]
Katz does not expressly disclose a second piece of luggage.
Francis discloses a similar luggage retaining device where a second piece of upright rollable luggage (Fig 3, there is a first and second luggage 30a and 30b respectively) including wheels and an extended handle including spaced apart stanchions (Fig 3, the handle of 30b has spaced apart stanchions 42b), the handle of the first piece of upright rollable luggage being aligned with and adjacent to the handle of the second piece of upright rollable luggage (Fig 3).
It would have been obvious to a person having ordinary skill in the art having the teachings of Katz and Francis before them, when the application was filed, to have modified the sleeve of Katz to include the concept of a second luggage attached to a first luggage via an attachment around the stanchions of each case, as taught by Francis, to advantageously keep the handles of the two luggage together to be able to pull them around as if they are one.
Katz does not expressly disclose a second piece of luggage.
Marji discloses a similar luggage retaining device where a second piece of upright rollable luggage including wheels and an extended handle including spaced apart stanchions (Fig 2, there is a first and second luggage 11 and 13 respectively that include wheels and an extended handle), the handle of the first piece of upright rollable luggage being aligned with and adjacent to the handle of the second piece of upright rollable luggage (Fig 2).
It would have been obvious to a person having ordinary skill in the art having the teachings of Katz and Francis before them, when the application was filed, to have modified the sleeve of Katz to include the concept of a second luggage attached to a first luggage being attached to each other, to advantageously keep the handles of the two luggage together to be able to pull them around as if they are one.
Regarding claim 13, Katz further discloses: The sleeve simultaneously retaining together and conforming to the spaced apart stanchions of the handles of the first and second pieces of upright rollable luggage (Fig A; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; Para 50 and 53, additional panels can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary).
Regarding claim 14, Katz further discloses: the luggage assembly being rollable in an upright position by one hand of a user (Fig A; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 15, Katz further discloses: the sleeve comprising elastic material (Para 53 lines 10-12).
Regarding claim 17, Katz further discloses: the sleeve being permanently constructed in a tube shape and including the two openings (Fig A, the elastic tube is tube shaped with two openings). 

Claims 5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of US Publication 2017/0042302 by Farrelly (Here forth “Farrelly”).
Regarding claims 5 and 10,  Katz does not expressly disclose the sleeve being of neoprene rubber. 
Farrelly discloses a similar sleeve comprising neoprene rubber (Fig 3A, the attachment portion is made of neoprene).
It would have been obvious to a person having ordinary skill in the art having the teachings of Katz and Farrelly before them, when the application was filed, to have modified the sleeve of Katz to comprise of neoprene material, as taught by Farrelly, as neoprene is soft, lightweight, and stretchy, which would advantageously allow users to easily use and carry the sleeve while traveling.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katz, Francis, and additionally and in the alternate Marji in view of US Publication 2017/0042302 by Farrelly.
Regarding claim 16, Katz as modified does not expressly disclose that the sleeve is made of neoprene.
rubber.
Farrelly discloses a similar sleeve comprising neoprene rubber (Fig 3A, the attachment portion is made of neoprene).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Katz and Farrelly before them, when the application was filed, to have modified the modified sleeve of Katz to comprise of neoprene material, as taught by Farrelly, as neoprene is soft, lightweight, and stretchy, which would advantageously allow users to easily use and carry the sleeve while traveling.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Francis.
Regarding claim 18, Katz discloses: A method of forming a luggage assembly (Fig A), the method comprising: 
positioning an extended handle of a first piece of upright rollable luggage (Fig A) [Not taught: adjacent to and in alignment with an extended handle of a second piece of upright rollable luggage], the handle of the first piece of upright rollable luggage including spaced apart stanchions (Fig A), and [Not taught: the handle of the second piece of the second piece of upright rollable luggage including spaced apart stanchions]; and 
inserting the spaced stanchions of the extended handle of the first piece of upright rollable luggage (Fig A) [Not taught: and the spaced apart stanchions of the second piece of upright rollable luggage] through a sleeve including two openings (Fig A), [Not taught: the sleeve simultaneously conforming to and retaining together the extended handles of the first and second pieces of upright rollable luggage].
Katz does not expressly disclose a second piece of luggage.
Francis discloses a similar luggage retaining device wherein the first piece of upright rollable luggage is adjacent to and in alignment with an extended handle of a second piece of upright rollable luggage (Fig 3, luggage 30b) and the handle of the second piece of the second piece of upright rollable luggage including spaced apart stanchions (Fig 3, stanchions 42b); the spaced apart stanchions of the second piece of upright rollable luggage (Fig 3) through a sleeve including two openings (Fig 3, the attachment 40 connects the two luggage), the sleeve simultaneously conforming to and retaining together the extended handles of the first and second pieces of upright rollable luggage (Fig 3, the attachment 40 conforms and retains the extended handles of the first and second rollable luggage).
It would have been obvious to a person having ordinary skill in the art having the teachings of Katz and Francis before them, when the application was filed, to have modified the sleeve of Katz to include the concept of attaching two handles of two pieces of luggage to the sleeve of Katz, as taught by Francis, to advantageously be able to pull both suitcases together at the same time.
Regarding claim 19, Katz discloses: the sleeve comprising elastic material (Para 53).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katz and Francis in view of Farrelly.
Regarding claim 20, Katz as modified does not expressly disclose that the sleeve is made of neoprene rubber.
Farrelly discloses a similar sleeve comprising neoprene rubber (Fig 3A, the attachment portion is made of neoprene).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Katz and Farrelly before them, when the application was filed, to have modified the modified sleeve of Katz to comprise of neoprene material, as taught by Farrelly, as neoprene is soft, lightweight, and stretchy, which would advantageously allow users to easily use and carry the sleeve while traveling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2009/0139813 by Francis (Fig 2A: attaching two luggage handles together through two openings);
US Patent 4759431 issued to King (Fig 12: handles attached to each other)
Non-Patent Literature – “Super Size Rubber Bands” by Amazon.com, availability date 2018, URL https://www.amazon.com/ANPHSIN-Pieces-Rubber-Bands-Garbage/dp/B07GJ25LMK/ref=sr_1_6?crid=3QUTLABOGJ7WO&keywords=long%2Brubber%2Bband&qid=1659730857&rnid=1248943011&s=office-products&sprefix=long%2Brubber%2Bband%2Caps%2C109&sr=1-6&th=1 ). Note that the broadness of the claim language, as presently recited, permits anticipation of all limitations of claims directed to the elastic sleeve/ accessory only (Claims 1 – 11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731